Citation Nr: 1634683	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  09-27 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to July 27, 2009, and in excess of 60 percent after July 28, 2009, for service-connected coronary artery disease (CAD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, to include as due to military sexual trauma.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel

INTRODUCTION

The Veteran had active service in the Marine Corps from December 1959 to January 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In February 2014 and June 2014, the Veteran requested a Board hearing.  In May 2015, the Veteran received notification that a video-conference hearing was scheduled for June 17, 2015, but he did not appear at the hearing, did not provide good cause for his absence, and has not requested that his hearing be rescheduled.  As such, the Veteran's hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.704 (2015).

In July 2015, the Board reopened the Veteran's service-connection claim for an acquired psychiatric disorder.  The Board remanded both of the Veteran's claims for further development, to include new VA examinations.  However, the Veteran refused to attend the scheduled November 2015 examinations, informing VA that he would only be seen at the Hines VA.  In an effort to accommodate the Veteran's request, he was rescheduled for examinations at the Hines VA in March 2016.  Unfortunately, the examinations were cancelled after the Veteran, without explanation, refused the examination.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDINGS OF FACT

1.  The Veteran was scheduled for a VA examination for his CAD in March 2016 as a VA examination was necessary to decide the issue of entitlement to increased ratings.
 
2.  The Veteran failed to appear at the examination, and he has not presented good cause for the failure to appear.

3.  An acquired psychiatric disorder was not shown to have been diagnosed either in service or within a year of service discharge; and the evidence fails to establish that the Veteran's currently diagnosed acquired psychiatric disorder is etiologically related to service.


CONCLUSIONS OF LAW

1.  The claim for an increased rating for service-connected CAD must be denied as a matter of law.  38 C.F.R. § 3.655 (2015).

2.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he failure to report to the scheduled hearing.

The Veteran was also scheduled for several VA examinations, but he failed to report for those as well as the scheduled hearing.  The Veteran has not responded or explained in any way the reason for his failure to report to the examinations.  Indeed, letters regarding the scheduled examinations were sent to the Veteran's last known address.  He thus is charged with awareness of the examinations under the presumption of regularity.  Woods v. Gober, 14 Vet. App. 214 (2000); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Clear evidence for rebuttal includes mailing to an incorrect address and mail returned as undeliverable.  Cross v. Brown, 9 Vet. App. 18 (1996); Piano v. Brown, 5 Vet. App. 25 (1993).  Additionally, the Board has already remanded these claims to afford the Veteran an opportunity to attend VA examinations.  Unfortunately, the Veteran failed to report for the most recently scheduled VA examination.  The Board notes that the duty to assist a claimant is not a one-way street, and in this case the Veteran has failed to cooperate in the development of his claim.  Olsen v. Principi, 3 Vet. App. 480 (1992); Wood v. Derwinski, 1 Vet. App. 406 (1991); 38 C.F.R. § 3.655.  Of note, in the Board's July 2015 remand, the Veteran was informed that failure to report to the scheduled examinations would likely result in the denial of his claims.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran was granted service connection for his CAD in a March 2009 rating decision.  In August 2009, he asserted he was entitled to a higher rating.  In a March 2010 rating decision, he was granted a 100 percent rating effective July 10, 2008, a 10 percent rating effective November 1, 2008, and a 60 percent rating effective July 28, 2009.  In February 2014, the Veteran asserted that his CAD had worsened.  In July 2015, the Board remanded the claim to schedule a new VA examination.

Upon remand, the Veteran was scheduled for a VA examination in March 2016, but the Veteran refused the examination.

When entitlement to a benefit cannot be established without a current VA examination and a claimant, without good cause, fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(a), (b).  The Board must determine "(1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the veteran lacked good cause to miss the scheduled examination."  Turk v. Peake, 21 Vet. App. 565, 569 (2008).

Here, the Board in July 2015 found that a VA examination was necessary to determine the current severity of the Veteran's CAD.  The claims file shows that in a November 2015 letter, the RO informed the Veteran that failure to appear at the examination without good cause may cause his claim to be denied.  The Veteran refused the July 2016 VA examination, and he has not presented good cause for the failure to appear.  Accordingly, the claim must be denied.  38 C.F.R. § 3.655. 

As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established with certain chronic diseases, including acquired psychiatric disorders, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

To establish entitlement to service connection for PTSD, the record must contain the following: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

VA regulations require evaluation of mental disorders using the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-V). 38 C.F.R. §§ 4.125, 4.126.  An interim final rule was issued on August 4, 2014, that replaced the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) with the DSM-V.  However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Jurisdiction over the present appeal was first conferred to the Board in August 2009.

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

In his February 2006 claim, the Veteran asserted that he suffers from depression.  In September 2006, he also asserted that he suffers from PTSD.   His claim was denied by an August 2007 rating decision.

The Veteran's STRs do not show evidence of any psychiatric complaints, treatment, or diagnosis during his active service.  He denied having any psychiatric complaints and had normal psychiatric examinations in December 1959, December 1961, February 1962, April 1962, and July 1963.  Furthermore, at his exit examination in January 1964, he specifically denied having depression, excessive worry, and frequent or terrifying nightmares, and he did not report any psychiatric symptoms.  In addition, he was found to be psychiatrically normal on a physical examination.

Reserve service records from December 1967 show that he continued to deny having depression, excessive worry, and frequent or terrifying nightmares.

In January 2001, the Veteran was diagnosed with depression.  In December 2003, he reported that he was assaulted by campus police at the university he attended.

In March 2004, the Veteran reported that six friends died during pilot training while in service.  He also reported being the victim of military sexual trauma.  His physician opined that many of the Veteran's medications were at least as likely as not involved in affecting his mood.

During the appeals process in a previous claim for benefits, in April 2004, the Veteran was afforded a VA examination.  The examiner had the opportunity to review the Veteran's claims file, interview the Veteran, and conduct an examination.  The examiner administered the Minnesota Multiphasic Personality Inventory (MMPI) and noted that the Veteran's test results were consistent with responses of individuals who over endorse pathology of every kind, which makes the test overall highly questionable in regard to validity.  The examiner noted that the MMPI results suggested no fewer than 13 possible diagnoses based on the Veteran's responses.  The examiner also administered the beck Depression Inventory, which found him to fall in the "extremely severe" range of depression despite having reported no specific symptoms.  The examiner also reported that the results indicated unrelenting depression, which the examiner found no evidence of during the examination.  The examiner reported that the Veteran did not meet the Diagnostic and Statistical Manual of Mental Disorder, Fourth Edition (DSM-IV) criteria for major depressive disorder.  In fact, the Veteran was not diagnosed with any Axis-I disorders.  Regarding the Veteran's assertions that his prescribed hypertension medications caused his depression, the examiner opined that there was no reason to believe that the Veteran's current psychological condition was related to or secondary to the treatment of his service-connected disabilities.  The examiner noted that the Veteran had severe character pathology, specifically, narcissistic personality disorder.

In February 2006, the Veteran's psychiatrist reported that the Veteran's depression was secondary to medications taken for polymyalgia rheumatica, which is not a service connected disability, and hypertension, which is a service connected disability, but he did not provide any rationale for his conclusions.

In June 2007, the Veteran's psychiatrist reported that he treated the Veteran for depression and PTSD.  His psychiatrist reported that the Veteran has consistently shown symptoms of PTSD that clearly began in service as he was subjected to sexual overtures from a higher ranking officer.  His psychiatrist also reported that he was beaten in a mugging several years earlier, which resurrected his feelings of powerless in the service.

In July 2007, the Veteran was scheduled for a VA examination, but he failed to appear.

At a July 2014 treatment visit, he again reported that six pilots were killed during his training.

In March 2016, the Veteran was again scheduled for a VA examination, but he once again failed to appear.

In adjudicating a claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (the Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).  

In this case, the Veteran has asserted on multiple occasions that he witnessed six pilots die during his training and that he was the victim of military sexual assault.  However, he has not provided the required information to allow VA to investigate these allegations.  Furthermore, at the April 2004 VA examination, the examiner noted that the Veteran's test results were not consistent with the Veteran's presentation or evidence of record.  Finally, in July 2013, VA determined that the Veteran had committed travel fraud.   

The record shows that during his active service, the Veteran did not seek treatment for any psychiatric complaints, did not report any sexual trauma, and did not report any psychiatric symptoms at his separation.  He also failed to report any psychiatric symptoms at during his reserve service that followed.  The Veteran waited 40 years after his separation from service to file his first claim for service connection.  While this is not dispositive, it is evidence which weighs against the Veteran's claim.

The Veteran did not seek any medical treatment for any psychiatric symptoms for decades after service.  The Board acknowledges that this fact is not dispositive, but it is still probative evidence that can weigh against the Veteran's claim in evaluating the credibility of his current assertions.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (Lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, however, the lack of such records does not, in and of itself, render lay evidence not credible).  While this does not disprove the Veteran's claim, it provides no support for it either. 

Based on the above-cited evidence, the Board finds that the Veteran's credibility is diminished.

Moreover, the Board finds that the evidence fails to establish that an acquired psychiatric disorder had its onset in service or within a year of service discharge or is otherwise etiologically related to service.  The record contains no evidence of any mental health symptoms in service, at discharge, and after his separation from service until over a decade later.  

The Veteran's physician and psychiatrist both provided opinions; however, the opinions are conclusory in nature.  That is, neither explained why or how they felt the Veteran's current acquired psychiatric disorder was related to his service.  Specifically, the physician and psychiatrist did not explain what records led them to the conclusion that the Veteran met the DSM criteria for PTSD as the result of experiences during his military service.  Instead, they based their opinions solely on the history provide by the Veteran.  Here, however, a bare transcription of lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional, as in this case.  See LaShore v. Brown, 8 Vet. App. 406 (1995).  Moreover, as noted above, the Veteran has not been shown to be a credible historian.  Furthermore, the Veteran's physician and psychiatrist did not address the absence of any reports of psychiatric complaints in the service treatment records.  Thus, these opinions are given little probative value.

Conversely, VA obtained a medical opinion in an effort to support the Veteran in establishing his claim.  The Board finds great probative value in the VA examiner's opinion as it was based on an examination and a review of the Veteran's in-service and post-service medical records.  This negative opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position, including his assertion that his acquired psychiatric disorder was either due to or caused by his active service and the letters from his providers.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  

Moreover, to the extent there is any challenge to the adequacy of this examination, VA has endeavored on several occasions to provide the Veteran with additional examination, but he has consistently failure to report to scheduled examination.  Thus, the evidence of record as it currently stands fails to establish that it is at least as likely as not (50 percent or greater) that the Veteran has a current acquired psychiatric disability that either began during or was otherwise caused by his military service.

While the Veteran was diagnosed with narcissistic personality disorder, service connection may not be awarded for personality disorders.  See 38 C.F.R. § 3.303(c).

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of an anxiety disorder.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with an acquired psychiatric disorder.  Therefore, while the Veteran disagrees with the conclusion that his acquired psychiatric disorder neither began during, nor was otherwise caused by, his military service, he is not considered competent (meaning medical qualified) to address the etiology of his psychiatric disorder.  As such, his opinion is insufficient to provide the requisite nexus. 

In summary, as the evidence is against the claim, service connection for an acquired psychiatric disorder is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An increased rating for CAD is denied.

Service connection for an acquired psychiatric disorder is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


